UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):April 23, 2015 First Financial Northwest, Inc. (Exact name of registrant as specified in its charter) Washington 001-3365 26-0610707 State or other jurisdiction of Incorporation Commission File Number (I.R.S. Employer Identification No.) 201 Wells Avenue South, Renton, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (425) 255-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On April 23, 2015, First Financial Northwest, Inc. (the “Company”) announced that the Company’s Board of Directors declared a quarterly cash dividend of $0.06 per share on the Company’s outstanding common stock.The cash dividend will be payable on June 19, 2015, to shareholders of record as of the close of business on June 5, 2015. In addition, the Company announced that its Board of Directors has authorized the repurchase of up to 1,492,400 shares of the Company’s common stock, or 10 percent of the Company’s outstanding shares.The stock repurchase plan is effective April 28, 2015 and expires on October 28, 2015. The news release announcing the payment of the quarterly cash dividend and authorization of a new repurchase plan is attached as Exhibit 99.1 and incorporated by reference herein. Item 9.01. Financial Statements and Exhibits (d)Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1Press Release dated April 23, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. FIRST FINANCIAL NORTHWEST, INC. DATE: April 23, 2015 By:/s/Richard P. Jacobson Richard P. Jacobson Chief Financial Officer
